DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 10-11 are amended.
Claims 17-18 and 21 are canceled.
Claims 1-16, 19-20, and 22 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-16, 19-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 24, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant’s Admitted Prior Art
Paragraph 20 of the originally-filed specification describes that the “Description of the Related Technology” and FIG. 2 describes prior art (Figure 2 illustrates a conventional example transaction in such a system (emphasis added)).  Applicant’s admitted prior art (hereinafter, “AAPA”) discloses the following claim element, which is recited in independent claims 1 and 10-11:
receiving, from a merchant in a first transaction, first data comprising authentication data [[and second data identifying the first transaction and including a characteristic of the first transaction, the characteristic of the first transaction comprising a transaction identifier or a time and date of the first transaction]], and data identifying a specific authentication process in which the merchant authenticates a card holder, wherein the first transaction is between the merchant and the card holder, wherein the merchant is unauthorized to store the first data; (see AAPA at ¶ 3: Typically the transaction data, including data indicative of the authentication, are transmitted to the issuing bank for authorization via a card scheme.  For security reasons it is generally the case that a merchant is not permitted to store the authentication data.  See also ¶ 22: The merchant 110 transmits the transaction data to an acquiring bank 115 (step 215) which may perform additional processing, for example validating details of the transaction (step 220). The acquiring bank 115 transmits the transaction data to a card scheme 120 (step 225). The card scheme 120 may process the transaction data (step 230), for example to perform additional authentication. The card scheme 120 then transmits the transaction data to the issuing bank 125. The issuing bank 125 processes the transaction data, including deciding whether to authorize or reject the transaction (step 240). The result of this decision is based at least in part on the authentication data; for example the issuing bank 125 may be more likely to accept a transaction if the authentication method is relatively secure, such as an EMV “chip and PIN” authentication, and less likely to accept a transaction if the authentication method is less secure, such as CSC authentication in a card-not-present transaction.  See also ¶ 23: As noted above, the merchant is not permitted to store the authentication data of the initial transaction. Further authentication data may not be available at the time of the subsequent transaction such as when the subsequent transaction is triggered without input from the cardholder. As such, authentication data is often not available for the second transaction.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-12, 14-16, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0040144 to Plomske et al. in view of Applicant’s Admitted Prior Art (AAPA) and U.S. Patent Pub. No. U.S. Patent Pub. No. 2002/0161721 to Yuan et al.
Per Claim 1: Plomske discloses:
A method of transaction authentication, the method comprising: (see Plomske at Abstract: Systems and methods for multi-merchant tokenization may include receiving a transaction from a point of sale terminal of a merchant, validating the merchant ID against merchant logs, and generating a token for the transaction.)
receiving, from a merchant in a first transaction, [[first data comprising authentication data and]] second data identifying the first transaction and including a characteristic of the first transaction, the characteristic of the first transaction comprising a transaction identifier or a time and date of the first transaction, [[and data identifying a specific authentication process in which the merchant authenticates a card holder,]] wherein the first transaction is between the merchant and the card holder, [[wherein the merchant is unauthorized to store the first data]]; (see Plomske at ¶ 35: The point of sale terminal 102 may be capable of providing the collected account information (and other sensitive information) to a payment service(s) 104 in the tokenization and payment management system 120 (payment processor).  See also ¶ 33: Regardless of location of initial encryption, an encryption protocol may be employed, in some embodiments. This encryption protocol typically includes a merchant ID, amount for the transaction, passwords and an encrypted portion.)
responsive to receiving the first data and the second data, [creating] a token corresponding to the first transaction [[and comprising (1) the characteristic of the first transaction comprising the transaction identifier or the time and date of the first transaction, and (2) data identifying the specific authentication process;]] (see Plomske at ¶ 36: The data is then submitted to a hardware security module 108 for decryption and the generation of a token. The token includes a primary account number (PAN), a group ID (GID), an expiration date for the token, and an expiration date for the card.)
transmitting the [[signed]] token to the merchant, the merchant thereafter storing the signed token; (see Plomske at ¶ 38: The response is then provided, along with the token, back to the merchant. The merchant may then store the encrypted token in a local database for later transactions.)
receiving, from the merchant, data corresponding to a second transaction and the [[signed]] token, wherein the data corresponding to the second transaction is devoid of the first data and any additional authentication data; (see Plomske at ¶ 53: In an alternate method, as shown at 600 of FIG. 6, the point of sale terminal 102 sends a request to the tokenization and payment management system 120 with a token (at 602). The server detects the presence of the token, as well the frequency element of the token (at 604).  See also ¶ 26: By relying upon a token, the merchant no longer has to send the credit card information for subsequent transactions and may instead utilize the token for follow-up activities. For example, a restaurant may initially run a transaction for the cost of a meal, and perform a follow-up transaction using the token for processing the tip. Another example may include recurring transactions for a gym membership. A retailer may use tokens for returns or price adjustments rather than resending sensitive transaction information.  See also ¶ 48: As noted above, the token contemplated herein includes the primary account number, token expiration, card (or account number) expiration, and a group ID.)
authenticating the [[signed]] token by cryptographically validating the [[signed]] token [[using a public key of a public key certificate]], wherein a successful authentication of the [[signed]] token confers confidence that the first transaction has genuinely occurred and was successfully authenticated since the [[signed]] token was generated using data identifying the specific authentication process associated with the first transaction, thereby determining that an authenticated association exists between the second transaction and the first transaction based on the successful authentication of the [[signed]] token [[using the public key]]; and (see Plomske at ¶ 54: After this, or if no recurring element is present, the tokenizer encryption service 110 requests decryption of the token from the hardware security module 108 to retrieve account numbers, expiration dates, group ID, and optionally the generation of an updated token (at 614). In some embodiments, every transaction may include updates of the token. This ensures tokens never become stale; however, alternate embodiments may keep existing tokens, or only update upon request, in some cases.)
authorizing the second transaction when the authenticated association exists between the second transaction and the first transaction. (see Plomske at ¶ 58: The decrypted data is supplied to a payment system(s) 106 for approval (at 718) and if approved, the data may be returned to the merchant (at 720).)
However, Plomske fails to disclose, but AAPA, as discussed above, discloses receiving authentication data, data identifying a specific authentication process in which the merchant authenticates a card holder, and wherein the merchant is unauthorized to store the first data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the transaction data includes the authentication data using the techniques disclosed in AAPA.  The claimed invention would have been obvious as it is a simple substitution of data and the result of the substitution would have been predictable.
However, the combination of Plomske and AAPA fails to disclose, but Yuan, an analogous art of cryptographic signatures, discloses:
cryptographically signing a token (see Yuan at ¶ 50: The time stamp token includes the hash of the document, the time stamp, information identifying the time stamping authority, and the time stamping authority's digital signature of all of the foregoing.)
cryptographically validating the signed token using a public key of a public key certificate (see Yuan at ¶ 57: It verifies 482 the trustworthiness of the time stamp token by examining the digital signature and then compares 490 the recovered time stamp token with those in its own database 140.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the generated token is signed and then validated using a public key using the techniques disclosed in Yuan.  One of ordinary skill in the art would have been motivated to do so to ensure the validity of the token, thereby increasing the security of the transaction.

Per Claim 10: Claim 10 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a manufacture, which Plomske discloses (see ¶ 61: Memory 924 includes random access memory (RAM) and read-only memory (ROM). As is well known in the art, ROM acts to transfer data and instructions uni-directionally to the CPU and RAM is used typically to transfer data and instructions in a bi-directional manner.)

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a machine including a processor and memory, which Plomske discloses (see ¶ 61: Processor(s) 922 (also referred to as central processing units, or CPUs) are coupled to storage devices, including Memory 924. Memory 924 includes random access memory (RAM) and read-only memory (ROM).)

Per Claim 2: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 2 depends.  Plomske further discloses:
transmitting data indicative of a result of the authentication of the token to a payment card issuer. (see Plomske at ¶ 38: The token, which is encrypted, and clear text of the data supplied by the point of sale terminal 102 are returned to the tokenizer encryption service 110, and subsequently to the payment service(s) 104. The payment service(s) 104 transfers the clear text to the payment system(s) 106 for a transaction response.)

Per Claim 3: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 3 depends.  Plomske further discloses:
transmitting data indicative of said determined authenticated association to a payment card issuer. (see Plomske at ¶ 38: The token, which is encrypted, and clear text of the data supplied by the point of sale terminal 102 are returned to the tokenizer encryption service 110, and subsequently to the payment service(s) 104. The payment service(s) 104 transfers the clear text to the payment system(s) 106 for a transaction response.)

Per Claim 5: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 5 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the first transaction is an EMV transaction and the authentication data is EMV authentication data. (see AAPA at ¶ 22: The result of this decision is based at least in part on the authentication data; for example the issuing bank 125 may be more likely to accept a transaction if the authentication method is relatively secure, such as an EMV "chip and PIN" authentication, and less likely to accept a transaction if the authentication method is less secure, such as CSC authentication in a card-not-present transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the transaction is an EMV transaction with EMV authentication as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to ensure compatibility with various transaction standards.

Per Claim 6: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 6 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the first transaction is a card-not-present transaction. (see AAPA at ¶ 22: The result of this decision is based at least in part on the authentication data; for example the issuing bank 125 may be more likely to accept a transaction if the authentication method is relatively secure, such as an EMV "chip and PIN" authentication, and less likely to accept a transaction if the authentication method is less secure, such as CSC authentication in a card-not-present transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the transaction is a card-not-present transaction as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to ensure compatibility with various transaction types.

Per Claim 7: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 6, from which claim 7 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the authentication data comprises a card security code. (see AAPA at ¶ 22: The result of this decision is based at least in part on the authentication data; for example the issuing bank 125 may be more likely to accept a transaction if the authentication method is relatively secure, such as an EMV "chip and PIN" authentication, and less likely to accept a transaction if the authentication method is less secure, such as CSC authentication in a card-not-present transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the transaction uses a card security code (CSC) as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to ensure compatibility with various transaction authentication data.

Per Claim 8: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 8 depends.  Plomske further discloses:
wherein at least the second transaction is one of a series of recurring transactions, each of the series of recurring transactions occurring in accordance with a pre-determined schedule. (see Plomske at ¶ 26: Another example may include recurring transactions for a gym membership.)

Per Claim 9: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 9 depends.  Plomske further discloses:
wherein the first transaction comprises authorization for a subsequent transaction or transactions including at least the second transaction, and in which at least one of a number, timing, and monetary amount of said subsequent transaction or transactions was unknown when the first transaction was conducted. (see Plomske at ¶ 26: By relying upon a token, the merchant no longer has to send the credit card information for subsequent transactions and may instead utilize the token for follow-up activities. For example, a restaurant may initially run a transaction for the cost of a meal, and perform a follow-up transaction using the token for processing the tip. Another example may include recurring transactions for a gym membership. A retailer may use tokens for returns or price adjustments rather than resending sensitive transaction information.)

Per Claim 12: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 12 depends.  Plomske further discloses:
wherein the characteristic of the first transaction is the transaction identifier. (see Plomske at ¶ 33: This encryption protocol typically includes a merchant ID, amount for the transaction, passwords and an encrypted portion.)

Per Claim 14: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 14 depends.  Plomske further discloses:
wherein the characteristic of the first transaction further includes data regarding channels in which subsequent transactions can occur without further authentication. (see Plomske at ¶ 33: This encryption protocol typically includes a merchant ID, amount for the transaction, passwords and an encrypted portion.  See also ¶ 40: Additionally, unlike other token based systems, the present system includes a GID (group ID) which enables more than one merchant to utilize the token. The data tier 114 maintains a copy of merchant IDs and correlates them with one or more GIDs. When a token is supplied to the system during a later transaction, the GID in the token is compared against the merchant ID listed in the data tier 114. If they match, then the tokenization and payment management system 120 may process the token.)

Per Claim 15: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 15 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the first data is received from the merchant via an acquirer bank. (see AAPA at ¶ 22: The merchant 110 transmits the transaction data to an acquiring bank 115 (step 215) which may perform additional processing, for example validating details of the transaction (step 220). The acquiring bank 115 transmits the transaction data to a card scheme 120 (step 225).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the data is received from the acquirer bank as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to make the system compatible with the existing payment infrastructure.

Per Claim 16: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 15, from which claim 16 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the acquirer bank validates details of the first transaction. (see AAPA at ¶ 22: The merchant 110 transmits the transaction data to an acquiring bank 115 (step 215) which may perform additional processing, for example validating details of the transaction (step 220).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the acquirer validates details of the transaction as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to offload the validation processing to a different entity, thereby using fewer resources at the claimed system.

Per Claim 19: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 19 depends.  Plomske further discloses:
wherein the characteristic of the first transaction further comprises data identifying the merchant. (see Plomske at ¶ 33: This encryption protocol typically includes a merchant ID, amount for the transaction, passwords and an encrypted portion.)

Per Claim 20: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 20 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the authentication process comprises a chip and PIN authentication process. (see AAPA at ¶ 22: The result of this decision is based at least in part on the authentication data; for example the issuing bank 125 may be more likely to accept a transaction if the authentication method is relatively secure, such as an EMV "chip and PIN" authentication, and less likely to accept a transaction if the authentication method is less secure, such as CSC authentication in a card-not-present transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the transaction is an EMV transaction with EMV authentication as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to ensure compatibility with various transaction standards.

Per Claim 22: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 22 depends.  However, Plomske fails to disclose, but AAPA discloses:
wherein the authentication data comprises a card security code. (see AAPA at ¶ 22: The result of this decision is based at least in part on the authentication data; for example the issuing bank 125 may be more likely to accept a transaction if the authentication method is relatively secure, such as an EMV "chip and PIN" authentication, and less likely to accept a transaction if the authentication method is less secure, such as CSC authentication in a card-not-present transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske so that the transaction uses a card security code (CSC) as disclosed in AAPA.  One of ordinary skill in the art would have been motivated to do so to ensure compatibility with various transaction authentication data.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plomske, AAPA, and Yuan as applied to claim 2 above, and further in view of U.S. Patent Pub. No. 2014/0032409 to Rosano et al.
Per Claim 4: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 2, from which claim 4 depends.  However, the combination of Plomske, AAPA, and Yuan fails to disclose, but Rosano, an analogous art of recurring transactions, discloses:
wherein the second transaction comprises a resubmission of the first transaction. (see Rosano at ¶ 32: The merchant may then resubmit the transaction using the updated payment card information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske as disclosed in Rosano.  One of ordinary skill in the art would have been motivated to modify the second purchase disclosed in Plomske to be a resubmission in order to correct any errors in the initial purchase transaction.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plomske, AAPA, and Yuan as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0311313 to Laracey.
Per Claim 13: The combination of Plomske, AAPA, and Yuan discloses the subject matter of claim 1, from which claim 13 depends.  However, the combination of Plomske, AAPA, and Yuan fails to disclose, but Laracey, an analogous art of token generation, discloses:
wherein the characteristic of the first transaction is the time and date of the first transaction. (see Laracey at ¶ 18: A dynamic checkout token may be a token that is generated based on one or more items of information such as, for example, information associated with the specific point of transaction (such as a terminal identifier and/or a merchant identifier), information associated with a date and time of the transaction, and/or information associated with the transaction amount or other transaction details.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plomske to include a date and time in the payment request as disclosed in Laracey.  One of ordinary skill in the art would have been motivated to do so because it would have been a simple substitution of one type of data for another with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2011/0087537 discloses a refund system provides for detections of eligibility of a user for a refund and uses a token to identify purchases and to retrieve the information in respect of those purchases for processing a refund in respect of those purchases.
U.S. Patent Pub. No. 2016/0267480 discloses methods systems, and computer program products for replaying tokenized payment transactions are disclosed. A computer-implemented method may include generating or receiving a token for a tokenized payment transaction involving a merchant, creating an association between the token and the tokenized payment transaction, storing the association between the token and the tokenized payment transaction, providing the token to the merchant during the tokenized payment transaction to authorize payment, receiving a request from the merchant to provide the token during a subsequent transaction relating to the tokenized payment transaction, selecting a transaction record corresponding to the tokenized payment transaction to retrieve the token for the second transaction, and determining the token to provide to the merchant in the second transaction. In some examples, a non-payment identifier previously generated by a merchant or a user device is associated with the tokenized payment transaction and provided to the merchant to complete the second transaction.
U.S. Patent Pub. No. 2010/0049619 discloses a speech application implements a telephone-based commerce system and method which complements a core payment processing business and influences banks and other key partners to conduct such electronic business and commerce. The speech application includes a speech driven telephone interface for consumer shopping and order placement of commodity items; a consumer registration interface and secure process that ties in a credit card, debit card, or bank account; and a build-your-own-voice-store web application which includes a voice user interface with interactive voice response tailoring each voice store within the speech framework of the present invention and an inventory database. Multi-currency services, permitting pricing or payment in any chosen currency, as well as multiple spoken language processing of voice inputs are supported for performing voice commerce over telephones.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685